Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.235 Page 1 of 48

                                                                          1


     1                IN THE UNITED STATES DISTRICT COURT

     2           FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

     3

     4

     5    ________________________________
          AARON JAMES and TIFFANY JAMES, )
     6    Heirs and Proposed Prsonal       )
          Representatives of the Estate    )
     7    of Zane James,                   )
                                           )
     8                                     )
                       Plaintiffs,         )
     9                                     )
                 vs.                       ) Case No. 2:19-CV-341
    10                                     )         HCN
                                           )
    11    CASEY DAVIES, and COTTONWOOD     )
          HEIGHTS,                         )
    12                                     )
                          Defendants.      )
    13    ________________________________)

    14

    15

    16

    17           BEFORE THE HONORABLE HOWARD C. NIELSON, JR.

    18                       DATE:   OCTOBER 15, 2019

    19               REPORTER'S TRANSCRIPT OF PROCEEDINGS

    20                         ARGUMENT ON MOTIONS

    21

    22

    23

    24

    25                            Reporter:    REBECCA JANKE, CSR, RMR
                                                (801) 521-7238
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.236 Page 2 of 48

                                                                          2


     1

     2                        A P P E A R A N C E S

     3

     4    FOR THE PLAINTIFF:          SNOW, CHRISTENSEN & MARTINEAU

     5                                BY:   HEATHER S. WHITE, ESQ.

     6                                10 EXCHANGE PLACE, 11TH FLOOR

     7                                SALT LAKE CITY, UTAH 84145

     8

     9

    10

    11    FOR THE DEFENDANT:          SYKES, MCALLISTER LAW OFFICES

    12                                BY:   ROBERT B. SYKES, ESQ.

    13                                311 SOUTH STATE, SUITE 240

    14                                SALT LAKE CITY, UTAH 84111

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.237 Page 3 of 48

                                                                          3


     1    OCTOBER 15, 2019                         SALT LAKE CITY, UTAH

     2                        P R O C E E D I N G S

     3                                  * * *

     4               MR. SYKES:    Judge, my clients are having

     5    trouble parking.      They are on their way.      They may

     6    come in a little bit late.

     7               THE COURT:    All right.    Thank you for letting

     8    me know that.     If it's all right, though, we will

     9    proceed.

    10               MR. SYKES:    Sure.

    11               THE COURT:    All right.    Very good.    We're

    12    here for a hearing on the motion to dismiss in the

    13    case of James vs. Davies, 19-CV-00341.          Are we all in

    14    the right place except for your clients, I guess, who

    15    are on their way?

    16               MR. SYKES:    But they are on the way, yeah.

    17               THE COURT:    Very good.    Let's have

    18    appearances, then.

    19               MS. WHITE:    Heather White for the defendants.

    20               MR. SYKES:    Robert Sykes for the plaintiff

    21    and responding parties.

    22               THE COURT:    Very good.    Thank you.    All

    23    right.     I would like to wrap this up before noon, if

    24    that's all right.       With that in mind, I anticipate

    25    approximately 30 minutes for each side.          So, since
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.238 Page 4 of 48

                                                                          4


     1    it's the defendants' motion, we will start with

     2    Ms. White, and then, if you would like to reserve some

     3    time for rebuttal, that would be fine.

     4              MS. WHITE:     Thank you, Your Honor.      And

     5    please interrupt me if you have any questions that

     6    are -- at any time that you want.         I have prepared

     7    remarks, but the most important thing for me is to

     8    make sure that I answer any questions that you have.

     9              THE COURT:     Well, I appreciate the

    10    invitation, but regardless, I probably would.

    11              MS. WHITE:     Excellent.    So we are here on a

    12    motion to dismiss this Section 1983 civil rights claim

    13    that the Jameses have filed against Cottonwood City

    14    and officer Casey Davies.       I appreciate counsel's

    15    excellent briefing on the matter because I think it's

    16    helped distill the issues down to some very narrow

    17    issues for the Court to resolve.

    18              The first that is raised is the governing

    19    standard on a motion to dismiss, and they have raised

    20    the argument that it needs to be converted to a motion

    21    for summary judgment because there is extraneous

    22    information that is included in the briefing.           And I

    23    just briefly wanted to point out, as we did in our

    24    reply, the two items that they focus in on.           The first

    25    is the photograph of the gun, and the second is the
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.239 Page 5 of 48

                                                                          5


     1    DA's report.     The photograph of the gun was --

     2              THE COURT:     Before you spend too much time on

     3    this, do you wish me to rely on either the photograph

     4    or the content of the report?

     5              MS. WHITE:     No.   And that --

     6              THE COURT:     Then I don't think you need to

     7    spend on any time on it.

     8              MS. WHITE:     Perfect.    Thank you.    I

     9    appreciate that.      And the next thing that becomes very

    10    important is the standard that applies on the

    11    qualified immunity claims.        Qualified immunity, as the

    12    Court is aware, applies only to the claims against

    13    Officer Davies and not the city.         And the relevant

    14    inquiry there is, was there a constitutional violation

    15    and was that alleged violation based on clearly

    16    established law?

    17              So, as we start talking about that, they can

    18    be taken, as the Supreme Court has directed, in either

    19    order.    But I want to start on the constitutional

    20    violation because we believe there has neither been a

    21    constitutional violation alleged or clearly

    22    established law.      So the law that applies to the

    23    Section 1983 cases, the seminal case is the Graham v.

    24    Connor case, and it established long ago that an

    25    officer's use of force is to be determined whether it
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.240 Page 6 of 48

                                                                           6


     1    was objectively reasonable under the totality of the

     2    circumstances, all the facts and circumstances known

     3    to the officer at the time.        And, because we're on a

     4    motion to dismiss, it's as pleaded in the Complaint.

     5              We have the additional layer of Garner, and

     6    so that applies specifically to deadly force.           And so

     7    when we look at that, it's whether the officer -- and

     8    we have to look at, under Graham, the officer's

     9    perspective based at the time, recognizing that

    10    officers are required to make these split second

    11    decisions in rapidly evolving circumstances.

    12              THE COURT:     Or perhaps, more accurately, not

    13    the officer but an objectively reasonable officer.

    14              MS. WHITE:     Right.   That's correct.      And so

    15    the officer -- adding Garner to the mix of the Graham

    16    determination, we look at whether the officer had

    17    probable cause to believe the suspect that he or she

    18    was pursuing posed a threat of serious physical harm

    19    to the officer or others.

    20              And then, the second inquiry is whether

    21    deadly force was necessary to prevent the suspect's

    22    escape; and, third, whether the officer gave a

    23    warning, if feasible.

    24              THE COURT:     All right.    Now, may I ask you

    25    about that?     On the first prong, I'm not sure that's
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.241 Page 7 of 48

                                                                          7


     1    exactly how Garner stated that prong.          I think Garner

     2    essentially recognizes a presumption of danger or at

     3    least arguably recognizes a presumption of danger

     4    where there is an inherently felony -- inherently

     5    dangerous felony that has been committed.

     6              MS. WHITE:     That's correct.     And that goes

     7    into the Ryder case as well.

     8              THE COURT:     Yeah.    But, regardless of that,

     9    let's assume for current purposes that deadly force

    10    was justified under, you know, if we're looking at

    11    each of these three aspects of Garner.          And I

    12    recognize that under Graham and subsequent cases, this

    13    is not necessarily an absolute test.          These are maybe

    14    more like factors.      But let's assume that, under the

    15    facts of this case, the first prong of Garner is

    16    satisfied, that because, you know, the suspect had

    17    committed armed robbery, or at least he was suspected

    18    of having committed armed robbery, that that part was

    19    satisfied.

    20              Let's look at the other two factors, though,

    21    and I'm fairly troubled by both of them.          Garner says

    22    where the deadly force -- it speaks to the deadly

    23    force being necessary to -- to prevent an escape.

    24              MS. WHITE:     Right.

    25              THE COURT:     And plaintiffs here allege that
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.242 Page 8 of 48

                                                                          8


     1    Mr. James was badly injured from the motorcycle crash,

     2    that he was visibly limping and that Mr. Davies could

     3    have -- Officer Davies could have fairly easily caught

     4    up with him.     And we will accept that for current

     5    purposes.    I realize that you may -- may well dispute

     6    those facts, you know, if this were to move beyond

     7    the --

     8              MS. WHITE:     Certainly.

     9              THE COURT:     What's your best authority for

    10    the proposition that deadly force isn't necessarily

    11    only limited to cases where it's the only option for

    12    stopping, where it might not be strictly necessary in

    13    the sense that, you know, there might have been other

    14    means of stopping?      You know, could you speak to that

    15    first for a minute?

    16              MS. WHITE:     Yes.   So, I believe it's the

    17    Forrett vs. Richardson case talks about how you don't

    18    have to -- the officers don't have to wait until their

    19    lives are actually placed in danger or that they are

    20    shot at or those things.        We have -- and I see where

    21    the Court's concern is, is that there have been

    22    allegations that he was limping away, that he was

    23    injured, and that the -- he didn't have a gun out, so

    24    was deadly force necessary?

    25              And, under the clearly established case law,
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.243 Page 9 of 48

                                                                          9


     1    both from the Tenth Circuit, the Supreme Court and the

     2    weight of other jurisdictions, we have a broad

     3    understanding that the suspects -- if someone is

     4    injured, they are still able -- limping in this

     5    case -- to pull out a weapon and shoot an officer.

     6    So, you know, children can do that.         Elderly people

     7    can do that.     It takes but a -- less than a split

     8    second for someone who is armed to be an actual lethal

     9    threat to the officer, justifying the officer's use of

    10    that deadly force.

    11              THE COURT:     So -- so what are your best cases

    12    from this body of law that you're referring to that

    13    hold that an officer can shoot someone to prevent his

    14    escape, even if they might be able to -- or fairly --

    15    not just might, probably could just catch up to them

    16    and subdue them through other means?

    17              MS. WHITE:     The Forrett vs. Richardson

    18    case --

    19              THE COURT:     Okay.

    20              MS. WHITE:     -- is a good example.      And in

    21    that case, the Court ruled that the use of deadly

    22    force to capture a suspect was objectively reasonable,

    23    even if the capture was inevitable.         And if I can go

    24    down to the language of that --

    25              THE COURT:     Well, what is the citation for
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.244 Page 10 of 48

                                                                         10


      1    that as well?

      2              MS. WHITE:    You bet.     It is 112 F.3d 416,

      3    Ninth Circuit, 1997.

      4              THE COURT:    All right.     Thank you.

      5              MS. WHITE:    And there are other cases that

      6    we've cited.     I think both in our brief and in our

      7    reply I think there's some Tenth Circuit -- and I'm

      8    just missing the names of the cases, but I'm sure that

      9    they are cited in there, that stand for the same

     10    proposition, that just because a suspect may

     11    eventually be caught does not preclude the officer's

     12    use of deathly force because there is an immediate

     13    need to stop the danger to the community.

     14              And here, the facts that were pleaded in the

     15    Complaint sufficiently allege that that was a problem.

     16    When we look to really the operative facts of the

     17    Complaint, they are distilled down to a few

     18    paragraphs.     At paragraph 20, they acknowledge at

     19    about 6:00 a.m. James had just robbed a store in Sandy

     20    with an air soft gun.      At paragraph 22, they establish

     21    James fled from the scene on a motor bike, which

     22    establishes that first prong that we talked about.

     23              Then, the next is found at paragraph 52.

     24    Officer Davies heard dispatch announce the robbery.

     25    Then paragraph 55.     Hearing dispatch, Officer Davies
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.245 Page 11 of 48

                                                                            11


      1    decided to join the pursuit.       At paragraphs 23 and 24,

      2    and here's where it gets into that they allege that he

      3    crashed his motor bike during the pursuit on a narrow

      4    neighborhood street -- and this was at around 6:10 in

      5    the morning, as earlier alleged in the Complaint --

      6    and that at paragraph 60 B, Officer Davies shot James

      7    as he is running away.

      8              So those are really the operative facts that

      9    we are dealing with.      And it's important to understand

     10    that --

     11              THE COURT:    Before you get to that point,

     12    there's some reference in the argument to an armed

     13    robbery the night before and the report that James

     14    matched the description of the suspect from that

     15    previous robbery.      Is that properly part of these

     16    allegations, or are we limited to the armed robbery

     17    that occurred that morning?

     18              MS. WHITE:    If I recall the allegations of

     19    the Complaint correctly, I'm not sure they referenced

     20    the -- specifically the robbery the night before.            I

     21    think that's in the DA's report, which is referenced

     22    in the Complaint, so, technically, the Court has

     23    discretion to consider that, but I don't think it's

     24    necessary for the Court to use that.         I think the

     25    immediacy of the robbery that just took place at 6:00
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.246 Page 12 of 48

                                                                         12


      1    o'clock a.m., just minutes before this pursuit of

      2    Mr. James ensued, is enough to establish that the

      3    officers had probable cause to believe that he was a

      4    danger to -- a lethal threat to others and could

      5    pursue and use deadly force to prevent his escape.

      6              THE COURT:    All right.     Let me ask you also,

      7    we talked a little bit about the second Garner prong,

      8    about knowing whether in fact the deadly force was

      9    necessary to prevent an escape.        What about lack of a

     10    warning here?    Again, I find that somewhat troubling.

     11              MS. WHITE:    And the case law is fairly clear.

     12    If you look to the Ridgeway case that we've cited

     13    in -- on pages 11 and 12 of our opening memorandum --

     14              THE COURT:    Is that the District Court

     15    decision from New Jersey?

     16              MS. WHITE:    New Jersey, yes.      They presume

     17    that notice of deadly force is presumed by flight.

     18    There are other cases as well, that -- and the Forrett

     19    case may be one additionally.        They focus in on the

     20    fact that the notice that is required is that the

     21    person understand that they are being pursued by an

     22    officer and that they are required to stop.          And once

     23    that is in place, once there is that understanding,

     24    then that is the warning.       It's not a

     25    stop-or-I'll-shoot warning that is required.           It's the
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.247 Page 13 of 48

                                                                         13


      1    warning that they are being detained by the police.

      2              THE COURT:    They are being pursued?

      3              MS. WHITE:    They are being pursued, exactly.

      4    And so here, the allegations of the Complaint are

      5    sufficient to establish that because he -- he had --

      6    was being pursued by these officers.         He was running

      7    from them.    There are no allegations to the contrary,

      8    that he -- he was trying to get away from the police.

      9              THE COURT:    All right.     So if -- if it's the

     10    case that the second prong of Garner doesn't really

     11    require that the deadly force be necessary, and the

     12    third prong doesn't really require a warning in the

     13    case where there's active pursuit, how much is left of

     14    Garner?   I mean, Garner essentially rejected the

     15    common law rule that, you know, you could shoot at a

     16    fleeing felon, the fleeing felon rule.         Has it really

     17    just come down to the fact that that rule is too broad

     18    in covering all felonies, as opposed to inherently

     19    dangerous felonies?

     20              MS. WHITE:    No.   In fact, one of the cases

     21    that we cite talks about how it's a different

     22    situation where someone maybe has robbed a home at

     23    night and burgled a home, hasn't threatened any person

     24    and is running away and has no reason to believe.            And

     25    so it distinguishes the situation between this armed
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.248 Page 14 of 48

                                                                          14


      1    robbery, where there's threat and harm potential to

      2    people, as opposed to where there has not been the

      3    violence that -- or threat of violence that has

      4    occurred.

      5              THE COURT:    Well, that's what I'm asking.          Is

      6    that really all that Garner stands for then is just

      7    that the fleeing felon rule is limited to inherently

      8    violent felonies and in Garner the Court didn't

      9    believe that a nighttime burglary was such?

     10              MS. WHITE:    I think under -- and perhaps that

     11    goes to one of the questions, and the qualified

     12    immunity standard that the Court --

     13              THE COURT:    We're on prong one here.       We're

     14    talking about the constitutional violation still.

     15              MS. WHITE:    Right.    But the qualified

     16    immunity prong -- qualified immunity applies to that

     17    first prong, too, is that whether there was a

     18    constitutional violation, did the officer -- could the

     19    officer have understood that his or her conduct was,

     20    beyond debate, plainly incompetent or knowingly

     21    violated the law.

     22              THE COURT:    Well, that goes to the second

     23    prong of whether there's qualified immunity, correct?

     24    That doesn't go to the issue of whether there was a

     25    constitutional violation.        And the violation doesn't
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.249 Page 15 of 48

                                                                         15


      1    come --

      2              MS. WHITE:    I see what you're saying.

      3              THE COURT:    -- unless there is subjective

      4    knowledge or intent.      It depends on whether the force

      5    was objectively reasonable.

      6              MS. WHITE:    Yes.     I see what you're saying,

      7    and I do agree with you that there is that

      8    distinction.    So, you know, I -- the way that the

      9    cases have interpreted Garner is it's very fact

     10    specific.    I think Garner is still the preeminent use

     11    of force case, and I don't think it's been gutted, I

     12    think it's just been interpreted many times over and

     13    is applicable and is applicable law, and maybe I'm not

     14    answering your question or understanding it.

     15              THE COURT:    No.     No.   That's fine.   Let me

     16    ask it a different way.        Leaving aside the qualified

     17    immunity for a moment and just talking about the

     18    constitution.

     19              MS. WHITE:    Okay.

     20              THE COURT:    Is it your position that an

     21    officer can shoot a fleeing individual who has

     22    committed a violent -- an inherently violent felony,

     23    period?

     24              MS. WHITE:    If the officer -- yes.       If the

     25    officer has probable cause to determine that is the
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.250 Page 16 of 48

                                                                         16


      1    case and that not using deadly force to prevent escape

      2    could -- could present that danger to others.           I think

      3    that's what Garner stands for.

      4              THE COURT:    All right.     And then, on that

      5    second part, the qualification you added that the

      6    officer could reasonably think that there was a

      7    danger, is it your position that that is satisfied any

      8    time that there has been an inherently violent felony

      9    committed and the individual is fleeing?

     10              MS. WHITE:    No.   I think there has to be a

     11    factual determination as to what the situation was

     12    that confronted the officer in that moment.          So, I

     13    don't think it's a broad rule that can apply across

     14    the board and that it makes anything okay.          I think

     15    the case law is very clear because some cases come

     16    down on one side and some cases come down on the

     17    other.

     18              THE COURT:    All right.     Are you aware of any

     19    case that finds a constitutional violation where the

     20    police have shot someone who is fleeing after

     21    committing an inherently violent felony?

     22              MS. WHITE:    No.   And I don't think the

     23    plaintiffs have met that burden that they have on the

     24    qualified immunity --

     25              THE COURT:    Well, I was just asking --
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.251 Page 17 of 48

                                                                         17


      1              MS. WHITE:    -- either to present that.

      2              THE COURT REPORTER:      Please stop talking when

      3    the Judge is talking.

      4              MS. WHITE:    Oh.   I apologize.

      5              THE COURT:    I was asking that question

      6    because you said the cases come down on both sides,

      7    and I was just wondering whether that really is true.

      8              MS. WHITE:    What I -- what I -- I didn't

      9    choose my language very carefully, and I apologize.

     10    The cases analyze the facts of deadly force very

     11    specifically.     I am not aware of a case and have not

     12    found one in our briefing and in searching, that

     13    shooting a fleeing felon under circumstances similar

     14    to this one, where there has been a violent crime that

     15    has been recently committed, has -- where they have

     16    concluded the officer was not justified in using

     17    deadly force.

     18              THE COURT:    All right.     Thank you.

     19              MS. WHITE:    You know, and I -- and backing up

     20    just briefly to your question about the necessity of

     21    deadly force, I think the Ridgeway case makes a very

     22    good point, and if I can quote from that case, the

     23    Court says:     In the cool aftermath, it is deceptively

     24    easy to say, "What harm can come from giving a

     25    warning?"     In the split-second reality of a deadly
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.252 Page 18 of 48

                                                                         18


      1    police chase, that warning, whether verbal or a shot

      2    in the air, might permit the suspect to turn and fire

      3    a weapon or otherwise facilitate his escape, putting

      4    at risk innocent police and civilians who he

      5    encounters in the path of his flight.

      6               And so any -- that goes to the -- both the

      7    necessity of using deadly force to escape, because it

      8    talks about possible danger to others and the officer

      9    and then the -- whether giving a warning beyond the

     10    knowledge that the person is being pursued will

     11    actually have the intended effect of getting someone

     12    to stop.

     13               And I think the Courts have come down that it

     14    does not.    And they point out, you know, that injured

     15    people can and have shot people and killed and injured

     16    officers.    And there's no dispute that he had, and it

     17    was reported that he had robbed a gun with a store (as

     18    spoken) and threatened those individuals with that gun

     19    and could, at any moment, whether he was limping or

     20    not, whether he had fallen to the ground or not, can

     21    still be a lethal force to the -- a lethal threat,

     22    excuse me, to the officer.

     23               Say, for example, hypothetically, that he

     24    fell and the officers, under plaintiffs' theories in

     25    the Complaint, not the facts alleged, could have
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.253 Page 19 of 48

                                                                         19


      1    chased him down or tasered him.        There is nothing that

      2    prevents him, on the ground, you know, injured on the

      3    ground, from pulling out that weapon and shooting the

      4    officers as they approach.       So, it's -- it's -- that's

      5    the split second decisions and the deadly encounters

      6    that the Supreme Court is talking about when -- that

      7    these officers face on a daily basis, and it's formed

      8    really the genesis of the broad allowance that the

      9    Courts give to officers in these circumstances.

     10              As for the fact -- as for -- there are

     11    additional problems that are posed, and that is

     12    allowing him to escape into this neighborhood pose

     13    problems such as he could have escaped into a home and

     14    barricaded himself or taken someone hostage.           There's

     15    the possibility of stray gunfire.        He had a gun, and

     16    it can go into neighboring homes and hurt or kill

     17    people in the neighbors.

     18              And so, based on that information and the

     19    training that's provided and the circumstances as they

     20    presented themselves to Officer Davies at the time, it

     21    was reasonable for him to weigh all of those things

     22    and to weigh the relative culpability, too, of

     23    protecting the innocent people versus the person who

     24    is fleeing from an inherently violent felony.

     25              And it's important to remember aspects about
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.254 Page 20 of 48

                                                                         20


      1    the neighborhood as well can additionally add to an

      2    ability of a suspect to escape from the officer if not

      3    stopped with the deadly force.        There are fences and

      4    homes and structures such as -- structures in which to

      5    hide, such as garages, out buildings, sheds, which

      6    could further enable him to hide or escape, and those

      7    very same -- those very same structures also apply to

      8    danger against the officers.        They can -- those

      9    barriers, those fences, those structures in which they

     10    can hide also can permit the suspect to ambush an

     11    officer, to hide in there if the officer continues to

     12    pursue, you know, someone once they haven't been seen

     13    anymore, which they would do, they could be shot and

     14    injured or killed.

     15              So the need to stop him and the need to

     16    immediately do so is very clear to this officer under

     17    the circumstances.     And I don't think that there's

     18    anything that has been pleaded in the Complaint that

     19    is contrary to that, so I think that addresses the

     20    constitutional violation portion.        And unless the

     21    Court has further questions on that, I wanted to move

     22    to the clearly established law.

     23              THE COURT:    No.     You can proceed.

     24              MS. WHITE:    Okay.     So, as the Court is aware,

     25    that as soon as the qualified immunity defense is
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.255 Page 21 of 48

                                                                         21


      1    raised by a defendant, the burden then shifts to the

      2    plaintiff to come forward with clearly established law

      3    from either the Supreme Court, the governing

      4    jurisdiction, which here is the Tenth Circuit Court of

      5    Appeals, or the great weight of other jurisdictions

      6    that shows that the officer -- the officer's conduct

      7    was -- and I believe the words used in the White vs.

      8    Pauly case was "beyond debate."        And going back to the

      9    Malley vs. Briggs case, "plainly incompetent or

     10    knowingly violates the law."

     11              And if you think about that standard, that is

     12    a very high threshold to meet.        It must be -- also be

     13    fairly fact specific to the officer's conduct so that

     14    the officer -- you can say that the officer was put on

     15    notice that his or her conduct violated the law.           And

     16    the plaintiff spent some time talking about how it

     17    doesn't have to be an identical case, and that is

     18    true.   It doesn't.

     19              But in the recent years, we've seen the

     20    Supreme Court in the Mullenix case, in the White v.

     21    Pauly case, and case's before that -- White v. Pauly

     22    was just two years ago -- have really broadened the

     23    scope of this clearly established law so that --

     24    because there have been a lot of circuits that have

     25    concluded that the generality set forth in Garner and
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.256 Page 22 of 48

                                                                         22


      1    Graham are all that are needed.

      2              And they have continually reminded the

      3    Circuit Courts that those general propositions are not

      4    sufficient to put officers on notice of what conduct

      5    is acceptable and what conduct is not and that there

      6    has to be -- that the -- to be clearly established

      7    factual scenarios that closely follow what -- the

      8    factual scenarios in this case.

      9              And the plaintiffs have not cited a single

     10    case in which that has occurred.        They -- and that

     11    alone is a basis for granting the motion for summary

     12    judgment -- or excuse me -- the motion to          dismiss.

     13              We have cited several cases in our briefing

     14    from other jurisdictions that have shown that Officer

     15    Davies' conduct was consistent with clearly

     16    established law, and while they are from other

     17    jurisdictions, we couldn't find the very factual

     18    pattern or scenario in the Tenth Circuit which, alone,

     19    is enough to grant the motion based on qualified

     20    immunity.

     21              But when you even look outside for persuasive

     22    authority and you look to the Jones, the Clark and the

     23    Forrett cases, which are all cited in our briefing,

     24    they establish factual scenarios that are consistent

     25    and similar to that in this case.        So, it is our
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.257 Page 23 of 48

                                                                          23


      1    position that the plaintiffs have failed to meet that

      2    clearly established burden.

      3               If that is the basis for the Court's ruling,

      4    then the Court would then need to additionally address

      5    the claims against the city, and that goes back to the

      6    standard that I talked about initially.          If there is

      7    found to be no constitutional violation, that is not

      8    the case because, where there is no constitutional

      9    violation, there can be no municipal liability.

     10               THE COURT:   Right.    I understand the

     11    relationship of these issues.

     12               MS. WHITE:   And then -- so, on the Monell

     13    claims, they are called Monell claims after the case

     14    that established that.      They require that any

     15    liability must be predicated on wrongful conduct by

     16    the city itself and not its employees.         And to do so

     17    they have to prove two things, that there was a

     18    policy, pattern or practice that was the moving -- the

     19    second is the moving force.

     20               THE COURT:   Right.    Now, you can spend time

     21    on this if you want, but my understanding is your

     22    position is essentially that the allegations are just

     23    inadequate to establish the Monell claim.          Is that not

     24    correct?

     25               MS. WHITE:   That is correct.      And if you look
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.258 Page 24 of 48

                                                                         24


      1    specifically to paragraphs 140 to 143 of the

      2    Complaint, that is where you'll see the allegations

      3    against the city.      And based on all of the case law

      4    and the arguments that we have made in our briefing,

      5    they do not establish a policy, pattern or practice.

      6    They are simply allegations and not factually

      7    supported, and I don't want to belabor the point if

      8    the Court doesn't have any questions about or concerns

      9    about that.

     10              THE COURT:    Let me ask you just quickly, back

     11    to your qualified immunity argument.         You cited James

     12    and Clark.    Do those cases -- do either or both of

     13    those involve cases where there was no warning given

     14    or where the force wasn't strictly necessary?

     15              MS. WHITE:    If I recall correctly -- let me

     16    just see.

     17              THE COURT:    Let me rephrase that.       The force

     18    may not have been strictly necessary.

     19              MS. WHITE:    So in the Forrett case, this is

     20    what --

     21              THE COURT:    We have discussed that.       James

     22    and Clark were the other two you mentioned.

     23              MS. WHITE:    Excuse me.     Sorry.   I've got

     24    Carter right here, and I'm not pulling up Clark really

     25    quickly, and I apologize.       Let me see if I can pull
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.259 Page 25 of 48

                                                                         25


      1    that up.    So the Clark case granted qualified immunity

      2    to an officer who shot a suspect fleeing a violent

      3    crime, even though there were other non-deadly

      4    alternatives.    As for the warning question, I cannot

      5    remember specifically, in that case, whether a warning

      6    was given or not.

      7               THE COURT:   All right.

      8               MS. WHITE:   And then the other case was the

      9    Jones case that you asked about; is that correct?

     10               THE COURT:   Right.    I think those were the

     11    three you mentioned.      In your talking about qualified

     12    immunity, you talked about Forrett, Jones and Clark, I

     13    think.

     14               MS. WHITE:   And the same applies.       I'm not

     15    sure specifically if a warning was given in the Jones

     16    case, but in that case there was a finding of

     17    qualified immunity for an officer who shot a fleeing

     18    suspect from an armed robbery that was carried out

     19    with a BB gun that was used to trick others into

     20    thinking it was a real gun.

     21               THE COURT:   And that's the Fourth Circuit,

     22    correct?

     23               MS. WHITE:   It is.    It's the Fourth Circuit.

     24    And I'm just scrolling through briefly to see if I can

     25    find whether there was a warning, but I don't want to
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.260 Page 26 of 48

                                                                          26


      1    waste the Court's time with this.

      2              THE COURT:    All right.     Well, I can look as

      3    well.

      4              MS. WHITE:    Okay.

      5              THE COURT:    But thank you.       Do you have any

      6    other points you would like to make or --

      7              MS. WHITE:    Do you have any questions on the

      8    Monell and the pleading standard for the claims

      9    against the city?

     10              THE COURT:    I do not, no.

     11              MS. WHITE:    Okay.    Then the only remaining is

     12    the state constitutional claims, and the same as the

     13    Court is aware from the Kashinsky case that was just

     14    decided by the Utah Supreme Court.           The same standard

     15    applies in determining whether there was flagrant -- a

     16    flagrant violation of the law and so I don't want to

     17    belabor those arguments.

     18              THE COURT:    All right.     No.    I understand.

     19              MS. WHITE:    It's the same as clearly

     20    established.    The last point is that the plaintiffs

     21    did not respond to the common law claims and so that

     22    we are immune from those claims.        And then the

     23    provisional claims, the Statute of Limitations is

     24    expired on those.      And so, to the extent that those

     25    have or could be asserted, should be dismissed as a
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.261 Page 27 of 48

                                                                         27


      1    matter of law as.

      2              THE COURT:    All right.     Thank you.

      3              MS. WHITE:    Thank you, Your Honor.

      4              THE COURT:    All right.     Mr. Sykes?

      5              MR. SYKES:    Your Honor, how much time did you

      6    want me to take?     I know you want to be out of here by

      7    noon.

      8              THE COURT:    You can have as much as your

      9    opposing counsel had, if you need it.         I want to keep

     10    it balanced in terms of time, and we went just a

     11    little bit longer.

     12              MR. SYKES:    All right.     I apologize.    I'm

     13    getting over a cold still, so I might have a little

     14    hacking here.     Excuse me.    Judge, I would like to

     15    first talk about the facts of the case because I think

     16    the facts are going to determine the outcome here.

     17    Excuse me just one second.       I need some water.

     18              One thing I've seen as I've read dozens of

     19    cases -- and we do a lot of civil rights in the office

     20    and so we get a lot of cases with Ms. white, actually,

     21    believe it or not.     But we get a lot of cases

     22    involving shootings and the like.        It happens

     23    frequently.     So, I've had a chance over the years to

     24    read most of these cases that have been cited in the

     25    briefs, and here's what I take away from all of that.
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.262 Page 28 of 48

                                                                         28


      1              The timing of the use of force is critical.

      2    Okay?   The timing of the use of force is critical in

      3    these cases.    It's like the Rodney King case, where he

      4    leads deputies and police officers on a wild chase

      5    through L.A. County, putting dozens of lives at risk,

      6    a horribly irresponsible thing, crashes his car, he's

      7    out in the field, and an officer goes out there when

      8    he's now, you know, outside of his car, which was his

      9    weapon, and bangs him over the head and gives him a

     10    brain injury.

     11              It was held to be improper, obviously, and so

     12    the timing of the force is important.         And here's what

     13    I see in this case.      And, again, there's been no

     14    discovery done, but Zane James crashes his bike in the

     15    street, okay?    Officer Betenson claims to have seen

     16    that.   We don't know whether or not Officer Casey saw

     17    that or not, because he raised his Fifth Amendment

     18    right not to give a statement to his own department or

     19    to investigators when he shot somebody dead.

     20              So we don't know what his position is going

     21    to be on that, but I think there -- just the inference

     22    from these facts that are admitted in a motion to

     23    dismiss is that maybe he did see that.         Okay?    Anyway,

     24    the bike is, I don't know, 40 feet away on the

     25    pavement from where he was shot in the front yard.
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.263 Page 29 of 48

                                                                           29


      1              Now, he's limping away.       That's been alleged.

      2    Undisputed.    There were many officer's on the way,

      3    there are sirens, okay, going off.         The witness that

      4    we have that saw this whole thing from her front

      5    yard -- we recount in paragraph 60 of the Complaint --

      6    said it's what woke her up.       She's out there and she

      7    sees the whole thing from 40 or 50 feet away.           Okay?

      8    There's no one else around.       Okay?    And there are

      9    people in their homes, undoubtedly, but there's no one

     10    else around.     That's an important thing.       His hands

     11    are visible.

     12              Now, they imply -- and they want you to weigh

     13    these facts on the motion to dismiss -- they imply

     14    that he was going for his gun, maybe his hand was near

     15    his waist or something like that, but our witness says

     16    no.

     17              THE COURT:    Right.    And I understand the

     18    rules that apply to a motion to dismiss.

     19              MR. SYKES:    Sure.

     20              THE COURT:    I'll take your allegations as

     21    they are made.

     22              MR. SYKES:    No weapon is visible.       Okay?

     23    After they shot him and paralyzed him, they found it

     24    tucked in his clothing somewhere.         A BB gun is what

     25    they found.    Now, there are no hostile motions by
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.264 Page 30 of 48

                                                                         30


      1    Zane.     None.     There are no threats uttered by Zane

      2    against officers.        There are no sudden movements by

      3    Zane.     Okay?     There is no warning, "Stop or I'll

      4    shoot."     Okay?     And he was never told he was under

      5    arrest.     Now, those are facts which pop up in all of

      6    these cases in one form or another.         They just pop up.

      7    Okay.

      8               And here's -- this is Weinstein vs. McClone.

      9    I think it's a very good case, a Seventh Circuit case,

     10    but the cite is 787 F3d 444, 2015.         787 F3d 444, 2015.

     11    But they talk about the Graham factors.

     12               And here's what they say on page -- if I can

     13    find it -- excuse me one second here.         I'll find it in

     14    a minute.     But here's what they say after citing the

     15    Graham factors:        In other words, a person has a right

     16    not to be seized through the use of deadly force

     17    unless he puts another person, including a police

     18    officer, in imminent danger or he is actively

     19    resisting arrest and the circumstances warrant that

     20    degree of force.        As applied to the present case, this

     21    means that Jerome -- that was the man shot -- has a

     22    constitutional right not to be shot on sight if he did

     23    not put anyone else in imminent danger or attempt to

     24    resist arrest for a serious crime.

     25               Now --
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.265 Page 31 of 48

                                                                            31


      1               THE COURT:   What were the facts of Weinstein?

      2               MR. SYKES:   The facts were -- it was domestic

      3    disturbance.     Give me half a second.      I think his wife

      4    Susan called 911, November of '07, told dispatch that

      5    her husband was in the garage, he was threatening to

      6    kill himself and he had access to a long gun.           Okay?

      7    Susan did not know if he had any ammunition.           The

      8    disptacher relayed all the information to Deputy

      9    McClone.     Ms. Weinstein -- Weinmann vs. McClone.

     10    McClone shows up, decides to force entry into the

     11    garage.    He peered in, deduced that Jerome was in the

     12    southwest corner of the structure -- it was the only

     13    area not visible -- knocked on the door of the garage.

     14    No response.     Forced entry.    At that point, Jerome was

     15    sitting in a lawn chair with a shotgun across his lap

     16    resting on the arm rests or just above them.

     17               THE COURT:   All right.     I recall that now.

     18    Thank you.

     19               MR. SYKES:   And so, you know, my point is

     20    that time and place makes a huge differences.           Now, if

     21    you go to Tennessee vs. Garner, cited by both

     22    parties -- excuse me.      I think this principle -- and,

     23    by the way, Tennessee vs. Garner has been cited

     24    thousands of times by -- in many different contexts.

     25    But I think it's important to look at the facts.             I
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.266 Page 32 of 48

                                                                         32


      1    mean, the kid was shot.      He committed a burglary.

      2    Tennessee defended it by saying, well, burglars are

      3    dangerous, and he could have had a weapon, kind of

      4    thing, you know.

      5              THE COURT:    Right.    No --

      6              MR. SYKES:    You're aware of the --

      7              THE COURT:    I am well aware of the facts.

      8              MR. SYKES:    The use of deadly force to

      9    prevent the escape of all felony suspects, whatever

     10    the circumstances, is constitutionally unreasonable.

     11    And all due respect to my esteemed colleague,

     12    Ms. White, that's what she's arguing.

     13              THE COURT:    Now, let me -- let me --

     14              MR. SYKES:    In a nut shell, she's arguing

     15    that.

     16              THE COURT:    Now let me ask you a couple of

     17    questions.

     18              MR. SYKES:    Sure.

     19              THE COURT:    I think, when you line this case

     20    up with Garner, you know, obviously there's a

     21    difference in the crime, but Garner gives, as an

     22    example of when deadly force might be appropriate, I

     23    guess it has three things it says.         It says, first of

     24    all, when there's a danger posed to the officer or

     25    when an inherently violent felony has been committed;
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.267 Page 33 of 48

                                                                         33


      1    second, when it's necessary to prevent escape; and,

      2    third, you know, when a warning, if feasible, has been

      3    given.

      4              It gives that as an example of when it might

      5    be appropriate.     And, as I said to your opposing

      6    counsel, I -- you know, as a constitutional matter

      7    under Garner, I'm quite troubled by the absence of a

      8    warning here, and I'm quite troubled by the -- you

      9    know, the issue of whether it was really necessary.

     10    That said, though, I have a question for you.

     11              MR. SYKES:    Sure.

     12              THE COURT:    Which is, are you aware of any

     13    case where a Court has found a constitutional

     14    violation when someone has committed an inherently

     15    violent felony, when the officer could have reasonably

     16    believed that they were armed and when they were

     17    fleeing from the police?

     18              MR. SYKES:    You know, some of the cases that

     19    we cited in our briefing I think approach that.           It's

     20    a very good question.      And, you know, I think it would

     21    be helpful at some point, if you are okay with it, to

     22    give us time to look at that specifically as you

     23    phrased it.    But, you know, I think that the cases

     24    that we -- I mean -- and on page 11 of document 16 of

     25    our briefing we talk about the King case, the domestic
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.268 Page 34 of 48

                                                                         34


      1    disturbance.     He's on the porch.

      2              THE COURT:    That's different in at least a

      3    couple of respects.

      4              MR. SYKES:    He wasn't fleeing.

      5              THE COURT:    He wasn't fleeing, and it wasn't

      6    an inherently violent felony.

      7              MR. SYKES:    No.   That's true.     And I'm not

      8    sure, by the way -- I know this may sound odd, but it

      9    was an armed robbery, but there was no violence

     10    committed.     I mean, if the facts had been different,

     11    you know, if he had shot people or shot the gun, even,

     12    you know, that's different.       I know that using a gun

     13    is obviously a potentially violent felony, but the

     14    facts were that he didn't commit violence.          He

     15    committed a violent felony perhaps, but no violence,

     16    if that makes sense.

     17              THE COURT:    All right.     No.   I understand

     18    your point, but I think that might be a bit of an

     19    uphill battle for you.

     20              MR. SYKES:    It may be an uphill battle,

     21    but -- but he didn't do any harm with his BB gun.

     22              THE COURT:    Right.    I understand that.

     23              MR. SYKES:    And so, those facts are -- are I

     24    think important.     Now, let's see.     I did cite also --

     25    you know, as far as having the exact facts, I don't
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.269 Page 35 of 48

                                                                           35


      1    recall one where --

      2              THE COURT:    Well, I don't need the exact

      3    facts, I just need those three facts.

      4              MR. SYKES:    That he left, that he -- one

      5    where they left the scene, I -- Zuchel vs. Spinharney,

      6    disturbance at a restaurant.           Kid pulled out a nail

      7    clippers, told the officers it was a knife.           She got

      8    shot four times.

      9              THE COURT:    Again, it doesn't look as though

     10    he was fleeing, and it's not clear that there was an

     11    inherently violent felony.

     12              MR. SYKES:    Yeah.     Well, you know, Estate of

     13    Lopez vs. Gelhaus, Ninth Circuit case.           Toy gun

     14    resembling an AK47.

     15              THE COURT:    Again, not fleeing, no inherently

     16    violent --

     17              MR. SYKES:    Yeah.     No violent felony.       I, you

     18    know, at this point, as I stand here, Judge, I can't

     19    give you a case exactly like that.

     20              THE COURT:    Right.     And --

     21              MR. SYKES:    And I don't think it's required

     22    under these rules, but it's a great question.

     23              THE COURT:    No.     I --

     24              MR. SYKES:    It's a great question.

     25              THE COURT:    No.     I understand, you know, we
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.270 Page 36 of 48

                                                                         36


      1    certainly have cases that, you know, like I guess the

      2    hitching post case is the classic example where the

      3    Court finds that the violation is clear enough, but as

      4    your co-counsel said, the Supreme Court has made

      5    clear, or at least it's indicated on a number of

      6    occasions recently, that it doesn't view Garner and

      7    Graham as being clear enough, absent a really easy

      8    case.    And so, you know, if this were a case like

      9    Garner itself, where there was, you know, not an

     10    inherently violent felony, or at least that's what the

     11    Court concluded in Garner, that might be one thing.

     12              But I'm having a little bit of -- just like

     13    I'm having trouble accepting, you know, the

     14    constitutional argument made by your opposing counsel,

     15    I'm having a little bit of trouble on your side

     16    finding how you get past qualified immunity on the

     17    second prong if there is -- if it is in fact the case.

     18              MR. SYKES:    The second prong meaning?

     19              THE COURT:    The clearly established law.

     20              MR. SYKES:    Well, Judge, we -- you know, and

     21    you have the black robe and I don't, but I think

     22    Tennessee vs. Garner -- I mean, I read you the one

     23    quote.

     24              THE COURT:    Right.

     25              MR. SYKES:    But, you know, while the suspect
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.271 Page 37 of 48

                                                                         37


      1    poses no immediate threat to the officer and no threat

      2    to others, the harm resulting from trying to apprehend

      3    him does not justify the use of deadly force to do so.

      4    He was fleeing.     And Tennessee said it was a violent

      5    crime.

      6               THE COURT:   Right.

      7               MR. SYKES:   You know.    I mean, you can differ

      8    on that.     The Supreme Court kind of poo-poo'd that.

      9    It's just a burglary, but, you know, a lot of

     10    burglaries end up in death because people get shot.             I

     11    mean, you know, a lot of burglars are shot in Utah by

     12    people defending their homes under the Second

     13    Amendment.     It is no doubt -- it is no doubt

     14    unfortunate, when a suspect who is in sight escapes,

     15    but the fact that the police arrive a little late or

     16    are a little slower afoot does not always justify

     17    killing a suspect.      A police officer may not seize an

     18    unarmed, non-dangerous suspect by shooting him dead.

     19               THE COURT:   Yeah.

     20               MR. SYKES:   I don't know how that could be

     21    anymore clear.     You know, this young man, Zane, age

     22    20, I think, maybe 19.      His parents can probably tell

     23    me.   You know, as far as that officer -- he had

     24    nothing in his hands.      He's limping away from the

     25    scene of a crashed motor bike, you know.          And putting
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.272 Page 38 of 48

                                                                         38


      1    his name in, officer, the defendant, may not seize

      2    Zane, who's unarmed.      He doesn't have any arms --

      3    maybe something tucked away, but he doesn't have

      4    anything in his hands.      And, at that point, he's

      5    non-dangerous.     He can't shoot him dead, see?

      6              It is not, however, unconstitutional on its

      7    face, where the officer has probable cause to believe

      8    that the suspect poses a threat of serious physical

      9    harm.

     10              Now there's a comma there.       I think that's a

     11    question of fact that needs to be fleshed out in

     12    discovery.    You know, I'd like to get this guy under

     13    oath.    I don't know that he can raise his Fifth

     14    Amendment right anymore, okay?        And I know a jury

     15    wouldn't take very kindly to it, if it gets to a jury

     16    trial.    So I think he needs to explain what he was

     17    thinking to see if he's a reasonable officer or not.

     18    We don't know that.

     19              THE COURT:    And particularly about whether he

     20    really thought there was a danger.

     21              MR. SYKES:    Yeah.    And to believe that the

     22    suspect poses a threat of physical harm either to the

     23    officer or to others.      It is not constitutionally

     24    unreasonable to prevent escape by using deadly force.

     25    Thus, if the suspect threatens the officer with a
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.273 Page 39 of 48

                                                                         39


      1    weapon -- did not happen.        Okay -- or there is

      2    probable cause to believe he has committed a crime

      3    involving the infliction or threatened infliction of

      4    serious physical harm.      Now, I think that's up in the

      5    air.

      6              I think a jury should hear that under

      7    the cir -- we haven't interviewed those people that

      8    were in the store that day, you know.         He did pull out

      9    a BB gun.    No question, you know, but I think they

     10    should be subjected to a deposition.         Deadly force may

     11    be used if necessary to prevent escape and if, where

     12    feasible, some warning has been given.         There was

     13    clearly an opportunity to give a warning.          Okay?

     14              Let's suppose he had a gun.        In some of the

     15    cases I've read, they have a weapon, like the guy who

     16    had a shotgun on the porch.        Give him a warning.     Put

     17    that weapon down or I'll shoot or I'll tase you.

     18              THE COURT:    Right.    So under Garner, you

     19    would say, on the first part of that, that it's a

     20    factual question whether there was a danger or whether

     21    the armed robbery really involved a threat of

     22    violence.

     23              MR. SYKES:    Yeah.    Under the circumstances.

     24    Don't forget, you know, Judge, if we're there at the

     25    store -- let's suppose you're there at the store.
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.274 Page 40 of 48

                                                                           40


      1    You're an off-duty officer, and you see this.           Those

      2    facts might be different.         You don't know if he's

      3    going to shoot or not.       Maybe at that point, you know,

      4    he's got a weapon in his hand.         You don't know if it's

      5    a BB gun.     It was.    But, you know, maybe that's

      6    different.     But here we're talking about, you know,

      7    ten minutes, seven or eight, ten minutes later, you

      8    know, and he's injured and he's limping off, and he's

      9    got his back to you.       You can see his hands and he's

     10    got no weapon.

     11              THE COURT:     Right.     So under the first prong

     12    you'd say that there is a factual issue as to whether

     13    he presented any threat or whether he committed --

     14              MR. SYKES:     Yeah.

     15              THE COURT:     -- a crime involving a threat of

     16    course.     You'd say on the second part that it wasn't

     17    necessary to prevent escape and, on the third part

     18    you'd say that no warning was given, but it should --

     19    that it could and should have been.         Is that

     20    essentially what your position is?

     21              MR. SYKES:     Exactly.     And arguably I think we

     22    fit under Garner.       Now -- and let me just say this.        I

     23    know time is a wasting here, and there are a lot of

     24    other cases that have come our way since Garner, and

     25    with apologies to my good friend Jim McConkie who is
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.275 Page 41 of 48

                                                                           41


      1    in the audience here, I'm going to quote a case that

      2    he lost called Clark vs. Boca, 2017.         Tenth Circuit

      3    case, reported case.

      4              They discuss all of these issues.         The young

      5    man had relieved himself on the side of the road.

      6    Officers had to pull him over.        He takes off.       He gets

      7    into, I think, a cul-de-sac or something.          The officer

      8    blocks his exit with a car and gets out of the car.

      9    And, unfortunately, the young man was driving toward

     10    him with his car.     He got within inches.       Okay.     Now,

     11    those are the facts that the Court relied upon.

     12              And then they cite The Estate of Larsen.

     13    Okay?   And they cite the -- the case of Sevier City

     14    vs. Lawrence, Lawrence, Kansas, 60 F3d 695.           I think

     15    that's cited in the briefing.        But here's what they

     16    say, citing Sevier, which was an older case.           It's a

     17    90's case.    Here's what they say.      They quote it:

     18              The reasonableness of an officer's actions

     19    depends both on whether the officers were in danger at

     20    the precise moment -- that's the language they use --

     21    at the precise moment that they used force and on

     22    whether the officer's own reckless deliberate conduct

     23    during the seizure unreasonably created the need to

     24    use such force.

     25              Well, we don't have that, necessarily, but we
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.276 Page 42 of 48

                                                                         42


      1    do have, at the precise moment.

      2              And then it cites the estate of Larsen

      3    Factors, 2008 case.      Now, I don't think the Tenth

      4    Circuit can modify Garner, but it can certainly do an

      5    exposition on its principles, and here's what it said,

      6    which I think is very relevant to our -- to your

      7    decision here today and whether to grant, in essence,

      8    a summary judgment.

      9              It says:    In assessing the degree of threat

     10    the suspect poses to the officer, we consider factors

     11    that include but are not limited to, one, whether the

     12    officers ordered the suspect to drop his weapon and

     13    the suspect's compliance with police commands;

     14    semicolon.

     15              That's crucial here.      And I don't even think

     16    they are claiming that he did.        The witness -- our

     17    witness says he didn't, you know.

     18              Two, whether any hostile motions were made

     19    with the weapon toward the officers.

     20              No hostile motions.      He's limping off,

     21    significantly injured.

     22              Three, the distance separating the officers

     23    and the suspect.

     24              Well, you know, 30 to 40 feet here, I think.

     25              And, four, the manifest intentions of the
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.277 Page 43 of 48

                                                                           43


      1    suspect.

      2               Well, you see nothing from his intentions, as

      3    shown by his actions, to harm anybody.         And so, in

      4    closing, I would say that there is -- what my esteemed

      5    colleague -- I have a great deal of respect for

      6    Heather White, by the way.       What she's asking you to

      7    do is to weigh the evidence prematurely.          She's

      8    saying, Judge Nielson, weigh the evidence in favor of

      9    my client and find qualified immunity.

     10               And I'm saying you don't have to do that.

     11    Give us some time to do discovery.         She can reopen all

     12    this under a summary judgment motion if she can prove

     13    it.   I don't think she can.      And I'm saying defer

     14    ruling on the facts.      Deny this -- this motion.       Let

     15    us do some discovery.      Let us take the deposition of

     16    this officer who claimed the Fifth Amendment.

     17               I've been doing this for a long time, okay,

     18    these kind of cases for a long, long time, okay, and I

     19    have never had a case -- and I'm sure there are others

     20    out there maybe -- I have never had a case where the

     21    officer who has injured somebody has taken the Fifth

     22    Amendment.    This is the first time in my career that

     23    I've had one.    Now, I think that this officer needs to

     24    be exposed to the greatest engine of truth in American

     25    law as my -- Ken Star said on TV the other night, and
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.278 Page 44 of 48

                                                                          44


      1    that is cross examination.       Okay?     He's not the first

      2    that said it, by the way.

      3              THE COURT:    No.

      4              MR. SYKES:    But he said it last -- a few

      5    nights ago.    Cross examination.        Let's expose this

      6    case to the cross examination and the search light of

      7    truth here and find out what really happened, and

      8    that's all I ask you to do.       Thank you very much.

      9              THE COURT:    All right.     Thank you.

     10              Ms. White, do you have any rebuttal remarks

     11    you'd like to make?

     12              MS. WHITE:    Yes.   Just very quickly, three

     13    quick points, Your Honor.

     14              MR. SYKES:    I thought she used her 30 minutes

     15    up.

     16              THE COURT:    I'll give her just a couple, and

     17    if you have any strong objections to what she says,

     18    I'll give you another couple as well.

     19              MR. SYKES:    Thank you.     Thank you, Judge.

     20              MS. WHITE:    The first is that we are not

     21    asking the Court to weigh facts.          We have approached

     22    the briefing and the argument assuming everything

     23    pleaded in plaintiff's Complaint is true, and so it's

     24    our argument that, taking the four corners of that

     25    Complaint and applying it to the law is insufficient
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.279 Page 45 of 48

                                                                         45


      1    under the law.     So that's the first point that I

      2    wanted to just clarify and ensure that the Court

      3    understands.

      4              THE COURT:    Yes.   Thank you.

      5              MS. WHITE:    And the second goes -- and the

      6    second two points goes to -- go to questions that you

      7    asked me about cases on warning and on necessity of

      8    stopping.    I wanted to just point out the language in

      9    the Forrett case on the question you had about the

     10    necessity.     And it goes to whether the deadly force is

     11    necessary or not.      And at paragraph 6 of that opinion,

     12    which was on page 420, it states, quote:          Even if

     13    Forrett's capture was inevitable, it does not follow

     14    on these facts that the use of deadly force was

     15    unnecessary.     The Fourth Amendment does not require

     16    law enforcement officers to exhaust every alternative

     17    before using justifiable deadly force.

     18              And I think that goes to some of the things

     19    that Mr. Sykes was arguing and the feasibility of

     20    that -- of the -- excuse me, not the feasibility of

     21    the warning, but the necessity of stopping in

     22    conjunction with all of the other factors we argued

     23    with the location and escape and hostages and other

     24    people.

     25              The second point, I wanted to point the Court
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.280 Page 46 of 48

                                                                          46


      1    to the Ridgeway case, and it talks about feasibility

      2    of a warning, and in that case the Court really

      3    focused on paragraph 10 of that opinion.          It says --

      4    it focuses in on whether the suspect is aware that the

      5    police are trying to apprehend him.         And in that same

      6    paragraph, it talks about the fact that there were

      7    police cars with lights and sirens and there was

      8    continued flight, and that -- that that is sufficient,

      9    that continued flight is sufficient to put a fleeing

     10    suspect on notice that the -- and here's the

     11    quotation, quote:      That the use of deadly force by the

     12    police to capture him, end quote, would occur.

     13              And so that's the cases.       I talked about the

     14    fact that it's implied if they know the police are

     15    pursuing them and not stopping, that that is a

     16    possibility.    That is the warning that is the

     17    feasibility and that is talked about in Garner, not

     18    the words "stop or I'll shoot".

     19              THE COURT:    All right.     Thank you.

     20              MS. WHITE:    Thank you.

     21              THE COURT:    Do you feel like you need to

     22    respond to any of that, Mr. Sykes?

     23              MR. SYKES:    No.   Not really.

     24              THE COURT:    All right.

     25              MR. SYKES:    Could we approach the bench
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.281 Page 47 of 48

                                                                         47


      1    briefly, though?     I just want to make a comment off

      2    the record about this.

      3              THE COURT:    All right.     I guess both of you

      4    can do that.

      5              MR. SYKES:    I might not have a chance later.

      6                    (Discussion off the record)

      7              THE COURT:    All right.     The case is submitted

      8    and the Court is adjourned.

      9              MR. SYKES:    Thank you, Judge.

     10              MS. WHITE:    Thank you, Your Honor.

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25              (Whereupon the proceedings were concluded.)
Case 2:19-cv-00341-HCN-DBP Document 29 Filed 08/19/20 PageID.282 Page 48 of 48

                                                                         48


      1

      2                       REPORTER'S CERTIFICATE

      3    STATE OF UTAH                )

      4                                 ) ss.

      5    COUNTY OF SALT LAKE          )

      6

      7               I, REBECCA JANKE, do hereby certify that I

      8    am a Certified Court Reporter for the State of Utah;

      9               That as such Reporter I attended the hearing

     10    of the foregoing matter on October 15, 2019, and

     11    thereat reported in Stenotype all of the testimony and

     12    proceedings had, and caused said notes to be

     13    transcribed into typewriting, and the foregoing pages

     14    numbered 1 through 47 constitute a full, true and

     15    correct record of the proceedings transcribed.

     16               That I am not of kin to any of the parties

     17    and have no interest in the outcome of the matter;

     18               And hereby set my hand and seal this 12th

     19    day of August, 2020.

     20

     21

     22

     23

     24                                ______________________________

     25                                REBECCA JANKE, CSR, RPR, RMR
